Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered January 7, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Di Tucci, J.), of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The defendant’s motion to suppress the identification testi- . mony given by the undercover officer to whom he sold heroin was properly denied (see, People v Morales, 37 NY2d 262; *703People v Kearn, 118 AD2d 871, 872-873). The defendant’s contention with respect to the prosecutor’s allegedly improper comment concerning his silence after his arrest is unpreserved for review, and, in any event, lacks merit.
The sentence imposed upon the defendant was appropriate in view of the nature of the crime, the defendant’s lengthy criminal history, and the unfavorable nature of the presentence report. Therefore, we decline to disturb the sentence. Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.